Citation Nr: 1741852	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-18 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to the cervical spine degenerative disc disease.

3.  Entitlement to service connection for bilateral lower extremity radiculopathies, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Marine Corps from February 1986 to March 1998. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from April 2009 and July 2010 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The April 2009 decision denied service connection for the right knee condition and denied service connection for chronic low back strain with degenerative disc disease.  The July 2010 rating decision continued the denial of service connection for chronic low back strain with degenerative disc disease because the evidence submitted was found to be not new and material.

The appellant testified before a Veterans Law Judge (VLJ) at a June 2013 hearing at the RO.  A hearing transcript was associated with the claims file and reviewed.

The Board considered the claims in June 2014, on which occasion the claim for service connection for a low back disorder was reopened.  The Board then remanded all the aforementioned claims for additional development.  The Board considered the claims again in March 2016, on which occasion a remand was ordert to enable the appellant to appear at an additional hearing, per the appellant's request.

The appellant then testified before the undersigned VLJ at a March 2016 hearing at the RO.  A hearing transcript was associated with the claims file and reviewed.  The undersigned kept the record open until May 11, 2016 to allow the appellant to submit additional evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appeals with respect to the listed claims were perfected with filing substantive appeals received in June 2011.  The provisions of 38 U.S.C.A § 7105(e) (West 2014) permitting initial review of new evidence by the Board do not apply in this case because the substantive appeals were filed before February 2, 2013.

Here, the Board obtained medical opinions on the possible relationship between the Veteran's military service and his right knee disability, low back disability, and bilateral radiculopathies.  This relevant medical evidence was added to the record after the latest supplemental statement of the case was issued in March 2015.  Neither the appellant nor his representative waived the appellant's right to have the AOJ review this new evidence.  Thus, the Board is returning the case to the AOJ for adjudication.  38 C.F.R. § 20.1304(c) (2016).

Additionally, on remand, any outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records from July 2014 to the present.  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, readjudicate the claims, considering the May 2016 private medical examinations and opinions.  Then, if any benefit sought remains denied, issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).

